Citation Nr: 0827907	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for depression, to 
include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In July 2008, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the claim for service connection for 
bilateral hearing loss is set forth below.  The issue of 
entitlement to service connection for depression, to include 
as secondary to bilateral hearing loss, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Bilateral hearing loss is shown as likely as not to be 
due to exposure to acoustic trauma during the veteran's 
period of active service. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in December 2005.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  Thereafter, a 
statement of the case was issued in June 2007.

The notice requirements pertinent to the issue on appeal 
herein decided have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service  
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of noise exposure 
during active service. 
Service treatment records are negative for any hearing 
complaints or treatment while in service.  His January 1946 
discharge examination recorded 15/15 on the whispered voice 
test for each ear.  A Separation Qualification Record found 
in the claims file noted that the veteran was an automotive 
equipment operator in the Army Air Force; that he drove a 2 
1/2-ton truck for 22 months; that he spent 20 months overseas 
in England, France, Belgium, Holland, Luxembourg, Germany, 
Austria, and Italy; and that he transported bombs and air 
force supplies from docks and air depots to advanced bases.  
A copy of his DD214 revealed that he participated in five 
battles and campaigns during World War II: Normandy, Northern 
France, the Ardennes, the Rhineland, and Central Europe.

July 2001 private audiogram findings appear to meet the 
requirements of hearing disability under 38 C.F.R. § 3.385, 
for the right ear, but the Board cannot determine with any 
certainty which are the correct numerical findings for the 
left ear.

In an undated private medical statement from Hearing 
HealthCare Associates, it was noted that the veteran had been 
tested in December 2003 with hearing loss ranging from 
moderate to borderline severe in his right ear and that his 
left ear did not respond to any frequencies, and that in 
February 2004, he was fitted there with a hearing aid.  The 
record of the December 2003 audiogram was enclosed with the 
letter.  However, the results of the audiogram were in 
graphical form and were not numerically interpreted.  
Therefore, the results are not adequate to determine whether 
the veteran has a bilateral hearing loss disability meeting 
the requirements of 38 C.F.R. § 3.385.

In a document dated in December 2003, the veteran stated that 
he had worn a hearing aid in his right ear for the previous 
six years.

A May 2006 private medical record revealed that the veteran 
purchased a hearing aid in September 1999.

The veteran underwent a VA audiological examination in June 
2006.  He told the audiologist that he had to wear a hearing 
aid in the right ear and could not hear anything from his 
left ear.  He denied any recreational noise exposure before 
service and said that he was a cashier for the city bus 
company and worked on a farm before service.  During service, 
the veteran said that he was in combat during World War II 
and was exposed to bombs and guns and that when he fired 
weapons, he would shoot from his right shoulder.  Following 
service, the veteran said that he clerked for a railroad, did 
construction, and was a draftsman for an oil company.  He 
also hunted recreationally.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
50
45
60
65
75
61.25
LEFT
105+
105+
105+
105+
105
105

Speech recognition scores on the Maryland CNC Word List were 
80 percent in the veteran's right ear and 0 percent in the 
left ear.  The VA audiologist noted that the veteran 
displayed a mild to severe sensorineural hearing loss in the 
right ear and a profound mixed hearing loss in the left ear.  
Word recognition ability was slightly impaired in the right 
ear and was extremely poor in the left ear.  She doubted that 
his mixed hearing loss in the left ear would improve with 
treatment because it was longstanding.  The VA audiologist 
reported that she could not opine whether the veteran's 
bilateral hearing loss was due to noise exposure during 
service without an audiogram from the time of discharge. 
Otherwise, she stated that her opinion would be mere 
speculation.  She noted that the claims file was negative for 
any evidence of hearing loss and that the only tests done on 
induction and discharge service examinations were voice tests 
that, she claimed, did not accurately measure hearing 
sensitivity.  

During his Board hearing in June 2008, the veteran testified 
that during service he drove a truck most of the time hauling 
supplies and was exposed to a lot of noise in the European 
theater, such as the bombing of German positions and the 
shelling of ships.  He also testified that he drove through 
five battles while in Europe and was close to a lot of 
gunfire and snipers.  (Transcript, at pp. 3-5).  He also 
believed that part of his hearing loss was due to a ship's 
horn on an English vessel that blew loud for several days on 
his transport to Europe.  (Transcript, at p. 5).  He conceded 
that he had no complaints or problems related to hearing 
while in service (Transcript, at p. 6).  He could not recall 
when he noticed hearing problems, though he thought it was 
shortly after he left service.  He estimated that he first 
saw a doctor for his hearing about 60 years ago and this 
doctor told him to take really good care of one ear because 
he did not have any hearing out of the other one.  
(Transcript, at pp. 7, 10).  Post service, the veteran 
testified that he was a clerk for a long time, drove a city 
bus, worked on home construction for two years, and worked 
for the railroad for more than 30 years.  (Transcript, at pp. 
7, 15).  The veteran said that he did some hunting when he 
was young, but not very often, and had worked on a farm 
before he went into service.  (Transcript, at pp. 14-15).  He 
said he first started wearing hearing aids more than 30 years 
ago and at least 20 years since he left service.  
(Transcript, at pp. 12, 16).  He testified to difficulties 
hearing or understanding people when he was working.  
(Transcript, at p. 16).

Audiological findings of record clearly show that the veteran 
has current bilateral hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385.  While service 
treatment records do not show complaints of hearing loss 
during service, and private medical records do not show 
evidence of hearing loss within one year of discharge, the 
veteran's duties as a soldier in World War II in Europe who 
participated in five battles and campaigns, as reflected in 
his Board testimony and corroborated on his DD214, may well 
have exposed him to in-service noise exposure.  

In view of the totality of the evidence, including the 
veteran's documented military occupational specialty, likely 
associated in-service noise exposure, his Board testimony, 
and the June 2006 VA audiological examination findings, the 
Board finds that bilateral hearing loss is as likely as not 
due to exposure to acoustic trauma during the veteran's 
period of active service.  There is also no evidence of 
record that supports a finding that the veteran's claimed 
bilateral hearing loss is not related to his active military 
service.  Consequently, the Board finds that the evidence of 
record is at least in equipoise and, therefore, affording the 
veteran the benefit of the doubt, service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  This allowance is subject 
to the applicable laws and regulations that govern awards of 
VA compensation.  See 38 C.F.R. § 3.400 (2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for depression, to include as secondary to 
bilateral hearing loss, is warranted, even though such action 
will, regrettably, further delay an appellate decision on 
this claim.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Court, are applicable to this appeal.  Information 
concerning the VCAA was provided to the veteran by 
correspondence dated in December 2005.  Unfortunately, the 
veteran did not receive adequate notice of information and 
evidence related to secondary service connection claims in 
this letter or in the June 2007 statement of the case.  As 
this matter is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate a 
claim for secondary service connection.

Concerning the depression disorder, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (effective before and after October 10, 2006).  The 
Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).
Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

Evidence in the claims file indicates that the veteran was 
treated for depression in 1986, and then again beginning in 
approximately 2002.  (See January 2005 VA medical record and 
July 2002 private medical record of Dr. D.A.R.).  The veteran 
noted in a January 2006 VA Form 21-4142, and in a November 
2006 written statement, that he had been told, or had read, 
that hearing loss could cause depression because you are cut 
off from the world.  He testified during his Board hearing in 
June 2008 that while he was not treated for depression while 
in service, his hearing difficulties contributed to his 
depression.  He could not recall what doctors told him was 
the cause of his depression.  (Transcript, pp. 12-13).  At 
the end of the hearing, his service representative requested 
a remand for a medical opinion on whether the veteran's 
currently diagnosed depression was in any way related to his 
hearing loss, if the Board granted the veteran service 
connection for his bilateral hearing loss.  (Transcript, at 
p. 17).  

Because the veteran has been awarded service connection for a 
hearing loss, and he avers that the depression is secondary 
to the hearing loss, under the circumstances, the Board is of 
the opinion that a current psychological examination and a 
medical opinion by a VA physician would be helpful to provide 
updated clinical findings and to facilitate evaluation of the 
veteran's depression as either due to service or to his now 
service-connected bilateral hearing disability or to some 
other non-service connected cause.  Hence, on remand, the 
AMC/RO should schedule the veteran for a VA psychological 
examination and medical opinion on whether his claimed 
depression disability was aggravated by his service-connected 
bilateral hearing loss disability or was due to service or 
some other cause.

The Board also notes that the claims file contains no VA 
treatment records after May 2006.  The VA has a 
responsibility to obtain any relevant records held by any 
Federal agency.  See 38 C.F.R. § 159(c)(3).  These records 
should be obtained and associated with the claims file.  In 
addition, in an April 2006 written statement, the veteran 
disclosed that he kept a 10-page diary in May and June 1986 
while hospitalized in Topeka, Kansas, apparently for 
depression.  As the private 1986 medical records in the 
claims file are barely legible, the AMC/RO should ask the 
veteran or his representative if a legible copy of the 1986 
diary could be made available to VA to assist in adjudicating 
this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  The letter is to include 
information concerning proper notice of 
the information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2007).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his depression.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder, including a copy of the 
veteran's May and June 1986 diary, which 
the veteran said he wrote while 
hospitalized that year and has offered to 
submit to VA, and copies of VA medical 
records dated from May 2006.  All attempts 
to procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist or psychologist to 
ascertain the severity of the depression, 
and to provide an opinion regarding the 
relationship, if any, of the claimed 
depression to the service-connected 
bilateral hearing loss disability.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder, and an 
evaluation of the veteran, the physician 
should provide an opinion with respect to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's depression was incurred in 
service, or was caused or aggravated as a 
result of the service-connected bilateral 
hearing loss.  If there is evidence of 
aggravation, the examiner should, if 
possible, discuss to what extent the 
bilateral hearing loss aggravates the 
depression disorder.  The rationale for 
all opinions expressed must be clearly set 
forth by the physician in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.   The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant, if 
further action is required on his part.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


